Citation Nr: 1024492	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  06-11 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to special monthly compensation based on the need 
for aid and attendance.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1966 to 
December 1968.

This matter is before the Board of Veterans' Appeals (Board) 
following an October 2009 Order from the United States Court 
of Appeals for Veterans Claims (CAVC) vacating the Board's 
April 2009 decision.  The Court's Order granted an October 
2009 joint motion for remand (JMR) and returned the matter to 
the Board for action consistent with the October 2009 JMR and 
Court Order.  This matter was originally on appeal from 
multiple Regional Office (RO) in Louisville, Kentucky rating 
decisions. 

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The Veteran is seeking entitlement to special monthly 
compensation based on being permanently bedridden or in need 
of regular aid and attendance.  The Veteran essentially 
contends that his service-connected disabilities alone are 
sufficient to render him in need of regular aid and 
attendance.  The Board notes that the Veteran also argues 
that his service-connected disabilities render him 
essentially permanently bedridden.  At the time of the April 
2009 Board decision, the Veteran was service connected for 
posttraumatic stress disorder (PTSD), tinea versicolor, a 
shell fragment wound of muscle group XIII of the right thigh, 
diabetes mellitus, type II, and left ring finger post-
operative.   
 
The Veteran was afforded a VA aid and attendance examination 
in October 2006.  The October 2009 JMR observed that in the 
Medical History section there was a notation that the Veteran 
was unable to perform certain self-care skills, including 
dressing and undressing, bathing, and grooming.  However, in 
the physical examination section, the examiner noted only 
some difficulty with respect to dressing and undressing, 
bathing, and grooming.  In addition, the October 2009 JMR 
noted that the October 2006 examination did not address, as 
requested by the RO, whether the Veteran was capable of 
handling his own affairs.

The Board notes that in a January 2009 rating decision the RO 
granted service connection for the Veteran's bilateral upper 
and lower extremities.  This rating decision was not of 
record or considered by the Board at the time of the April 
2009 Board decision.  Following that decision, the Veteran 
was afforded a second VA aid and attendance examination in 
July 2009.  The examination report indicated that the Veteran 
was able to feed himself, but not prepare his own meals and 
that he needed assistance in bathing and tending to other 
hygiene needs.  In this report, the examiner did conclude 
that the Veteran was handling his financial affairs.  The 
Board notes, however, that the overall examination only 
considered the impact of the Veteran's diabetic poly 
peripheral neuropathy and failed to address the Veteran's 
other service-connected disabilities.  Based on the 
foregoing, the RO denied aid and attendance benefits in an 
August 2009 rating decision.  

In accordance with the directives of the Court Order and JMR, 
however, and given that the July 2009 aid and attendance 
examination did not clearly consider the overall impact of 
all the Veteran's service-connected disabilities, the Board 
finds that another VA aid and attendance examination is 
necessary in order to properly evaluate the Veteran's claim. 
 
In addition, the Board notes that after the October 2009 
Court Order the Veteran submitted additional evidence without 
a waiver of initial consideration by the agency of original 
jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2009).  As this 
case is being remanded for the above-mentioned development, 
the AOJ will have the opportunity to review this evidence in 
the first instance, and, if necessary, issue a supplemental 
statement of the case.

Associated with the claims file are VA treatment records 
dated through August 2008.  The RO should take the 
opportunity to obtain all relevant treatment records from 
August 2008.



Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain and associate 
with the claims file all VA treatment 
records dated from August 2008. 
 
2.  Thereafter, the RO should schedule the 
Veteran for an appropriate VA examination 
to determine whether the Veteran's 
service-connected disabilities render him 
permanently bedridden or in need of aid 
and attendance.  In that regard, the 
examiner is requested to obtain a complete 
history from the Veteran, review the 
claims file (and note that such review has 
been made), and conduct a complete 
physical examination, including any 
diagnostic or clinical testing deemed 
appropriate.  The examiner should 
specifically consider the testimony 
provided by the Veteran and others, to 
include the April 2004 and October 2006 
statements from the Veteran's ex-wife, the 
April 2004 statement from the Veteran's 
daughter, the October 2004 statement from 
an in-home care provider, the October 2007 
statement from an in-home care provider, 
the April 2010 VA medical report by N.M., 
as well as any relevant statements 
provided by the Veteran in the medical 
records or during examination.  

Based on the foregoing, the examiner is 
requested to opine as to whether the 
Veteran is capable of handling his own 
financial affairs and whether the 
Veteran's service-connected conditions 
alone are sufficient to render him 
permanently bedridden or in need of 
regular aid and attendance.  The examiner 
should include a complete rationale for 
any opinions provided. 
 
3.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



